CUSTODY AGREEMENT AGREEMENT, dated as of April 28, 2006 by and between UNDERLYING FUNDS TRUST (the “Trust”), a statutory trust organized and existing under the laws of the State of Delaware, acting with respect to and on behalf of each of the series of the Trust (each, a "Series") that are identified on Exhibit A hereto, as such Exhibit A may be revised or supplemented from time to time as agreed in writing by the parties hereto, and CUSTODIAL TRUST COMPANY, a bank organized and existing under the laws of the State of New Jersey ("Custodian"). WHEREAS, the Trust desires that the securities, funds and other assets of each Series be held and administered by Custodian pursuant to this Agreement; WHEREAS, each Series is an investment portfolio represented by beneficial interests, specific to said Series, of property in the Trust, which is a management investment company registered under the 1940 Act (as hereinafter defined); WHEREAS, Custodian represents that it is a bank having the qualifications prescribed in the 1940 Act to act as custodian for management investment companies registered under the 1940 Act; NOW, THEREFORE, in consideration of the mutual agreements herein made, the Trust and Custodian hereby agree as follows: -1- ARTICLE I DEFINITIONS Whenever used in this Agreement, the following terms, unless the context otherwise requires, shall mean: 1.1 "Authorized Person" means any person authorized by resolution of the Trustees to give Oral Instructions and Written Instructions on behalf of the Trust and identified, by name or by office, in Exhibit B hereto or any person designated to do so by an investment adviser of any Series who is named by the Trust in Exhibit C hereto. 1.2"Book-Entry System" means a book-entry system maintained by a Federal Reserve Bank for securities of the United States government or of agencies or instrumentalities thereof (including government-sponsored enterprises). 1.3 "Business Day" means any day on which banks in the State of New Jersey and New York are open for business. 1.4 "Custody Account" means, with respect to a Series, the account in the name of such Series, which is provided for in Section 3.2 below. 1.5 "Domestic Securities Depository" means The Depository Trust Company and any other clearing agency registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which acts as a securities depository. 1.6 "Eligible Domestic Bank" means a bank as defined in the 1940 Act. -2- 1.7 "Eligible Foreign Custodian" means any banking institution, trust company or other entity organized under the laws of a country other than the United States which is eligible under the 1940 Act to act as a custodian for securities and other assets of a Series held outside the United States. 1.8 “Eligible Foreign Securities Depository” means an Eligible Securities Depository as defined in Rule 17f-7 under the 1940 Act. 1.9 “Foreign Assets” has the same meaning as in Rule 17f-5 under the 1940 Act. 1.10 “Foreign Custody Manager” has the same meaning as in Rule 17f-5 under the 1940 Act. 1.11 "Interests" means, with respect to a Series, those interests in a series or class of beneficial interests of the Trust that represent interests in such Series. 1.12 "Master Repurchase Agreement" means the Master Repurchase Agreement of even date herewith between the Trust and Bear, Stearns & Co. Inc. (“Bear Stearns”) as it may from time to time be amended. 1.13 "Master Securities Loan Agreement" (if applicable) means the Master Securities Loan Agreement of even date herewith between the Trust and Bear, Stearns Securities Corp. (“BS Securities”) as it may from time to time be amended. 1.14 "1940 Act" means the Investment Company Act of 1940, as amended, and the rules and regulations thereunder. 1.15 "Oral Instructions" means instructions orally transmitted to and accepted by Custodian which are (a) reasonably believed by Custodian to have been given by an Authorized Person, (b) recordedand kept among the records of Custodian made in the ordinary course of business, and (c) completed in accordance with Custodian's requirements from time to time as to content of instructions and their manner and timeliness of delivery by the Trust. -3- 1.16 "Proper Instructions" means Oral Instructions or Written Instructions. Proper Instructions may be continuing Written Instructions when deemed appropriate by the Trust and Custodian. 1.17 “Securities Depository” means any Domestic Securities Depository or Eligible Foreign Securities Depository. 1.18 "Trustees" means the Trustees of the Trust or, when permitted under the 1940 Act, the Executive Committee thereof, if any. 1.19 "Written Instructions" means written communications received by Custodian that are (a) reasonably believed by Custodian to have been signed or sent by an Authorized Person, (b) sent or transmitted by letter, facsimile, central processing unit connection, on-line terminal or magnetic tape, and (c) completed in accordance with Custodian's requirements from time to time as to content of instructions and their manner and timeliness of delivery by the Trust. ARTICLE II APPOINTMENT OF CUSTODIAN 2.1 Appointment. The Trust hereby appoints Custodian as custodian of all such securities, funds and other assets of each Series as may be acceptable to Custodian and from time to time delivered to it by the Trust or others for the account of such Series. -4- 2.2 Acceptance. Custodian hereby accepts appointment as such custodian and agrees to perform the duties thereof as hereinafter set forth. ARTICLE III CUSTODY OF SECURITIES, FUNDS AND OTHER ASSETS 3.1 Segregation. All securities and non-cash property of a Series in the possession of Custodian (other than securities maintained by Custodian with a sub-custodian appointed pursuant to this Agreement or in a Securities Depository or Book-Entry System) shall be physically segregated from other such securities and non-cash property in the possession of Custodian. All cash, securities and other non-cash property of a Series shall be identified as belonging to such Series. 3.2 Custody Account. (a) Custodian shall open and maintain in its trust department a custody account in the name of each Series, subject only to draft or order of Custodian, in which Custodian shall enter and carry all securities, funds and other assets of such Series which are delivered to Custodian and accepted by it. (b) If, with respect to any Series, Custodian at any time fails to receive any of the documents referred to in Section 3.10(a) below, then, until such time as it receives such document, it shall not be obligated to receive any securities into the Custody Account of such Series and shall be entitled to return to such Series any securities that it is holding in such Custody Account. -5- 3.3 Securities in Physical Form.
